DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable by Yoshiara et al. US 20150087985 A1 "Yoshiara" and further in view of Fujita US 20170290567 A1 “Fujita” and Sakurai et al. US 20030199794 A1 “Sakurai”.
Regarding claims 1, 14 and 15, Yoshiara teaches “An ultrasonic diagnostic apparatus comprising: an ultrasonic probe including a plurality of ultrasonic transducers” (Claim 1) (“An ultrasound diagnostic apparatus, comprising a transmitter/receiver that performs a first set of ultrasound transmission/reception and a second send of ultrasound transmission/reception, on a same scanning line of an imaging region of a subject administered with a contrast agent, for a plurality of the sets, to output reflected wave data for the plurality of the sets” [Claim 1]. Therefore, the ultrasound diagnostic apparatus can transmit and receive ultrasound and therefore includes ultrasound transducers. Regarding the ultrasonic probe including a plurality of ultrasonic transducers, Yoshiara discloses “The ultrasonic probe 1 includes a plurality of piezoelectric transducer elements. The plurality of the piezoelectric elements generate ultrasonic waves based on a drive signal supplied from a transmitter/receiver 11 included in the apparatus body 10 described later” [0022]. As shown in FIG. 1, the ultrasonic probe is included within the ultrasonic diagnostic apparatus, therefore, the apparatus disclosed in Yoshiara includes an ultrasonic probe with a plurality of ultrasonic transducers (i.e. piezoelectric elements).; 
“A probe sensitivity management system comprising:” (Claim 14) (“For example, the operator performs ultrasound contrast imaging with “one set of AMPM (i.e. amplitude modulation/phase modulation)” initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the lest figure of FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090]. Furthermore, Yoshiara discloses “The control unit 17 sets ultrasound transmission/reception conditions 
“an ultrasonic probe” (Claim 14) (“The ultrasonic probe 1 includes a plurality of piezoelectric transducer elements. The plurality of the piezoelectric elements generate ultrasonic waves based on a drive signal supplied from a transmitter/receiver 11 included in the apparatus body 10 described later” [0022]. As shown in FIG. 1, the ultrasonic probe is included within the ultrasonic diagnostic apparatus, therefore, the apparatus disclosed in Yoshiara includes an ultrasonic probe.); 
A non-transitory storage medium storing a program that causes processing circuitry to execute a process of measuring” (Claim 15) (“the ultrasound imaging programs can be executed, being stored in a computer-readable non-transitory recording medium such as a hard disc, a flexible disc (FD), a CD-ROM, an MO, and a DVD, and being read out from the non-transitory recording medium by the computer” [0124]. Since the computer-readable non-transitory recording medium stores the ultrasound imaging programs to be executed by the ultrasound diagnostic apparatus, the computer-readable non-transitory recording medium constitutes a non-transitory storage medium storing a program that causes the processing circuitry to perform various processes, such as the ones listed within the claim. Furthermore, regarding processing circuitry, Yoshiara discloses “The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry that executes a process of measuring.);
“5a memory” (Claims 1 and 14) (In FIG. 1 that the apparatus body 10 of the ultrasonic diagnostic apparatus includes an image memory 15 and an internal memory 16. Furthermore, Yoshiara discloses “The image memory 15 is a memory storing therein image data for display generated by the image generating unit 14 […] The image memory 15 also can store therein the reflected wave data output from the transmitter/receiver 11” [0040] and “The internal memory 16 stores therein various data such as control programs for performing transmission/reception of ultrasonic waves, image processing, and display processing; diagnostic information (patients’ IDs and doctors’ opinions, for example; a diagnostic protocol; and various body marks. The internal memory 16 is also used for storing the image data stored in the image memory 15, for example, as necessary” [0041]. Therefore, the ultrasonic diagnostic 
“processing circuitry configured to: […]”  (Claims 1 and 14) (“The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry.); […]
“measure second reflected wave signals generated by the ultrasonic probe at a second time point after the first time point […]” (Claims 1 and 14) and “a process of measuring second reflected wave signals 10generated by the ultrasonic probe at a second time point after the first time point […]” (Claim 15) (“the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception, on a same scanning line of an imaging region of the subject P administered with a contrast agent, for a plurality of sets, to output reflected wave data for the plurality of the sets” [0059]. Furthermore, Yoshiara discloses “The transmitter/receiver 11 includes an amplifier circuit, an analog/digital (A/D) converter, and a reception delay circuit […] The reception delay circuit provides digital data with a reception delay time required to determine reception directionality” [0031]. Since the transmitter/receiver 11 can perform a second set of ultrasound reception/transmission and the transmitter/receiver 11 includes a reception delay circuit, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) measures a second reflected wave signal generated by the ultrasonic probe at a second time point after the first time point.); 
“perform correction to suppress variations between 15the second reflected wave signals respectively generated by the plurality of ultrasonic transducers based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of 20the second reflected wave signals” (Claims 1 and 14) and “a process of performing correction to suppress variations between second reflected wave signals respectively generated by the ultrasonic probe based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of the second reflected wave signals” (Claim 15) (“Generally speaking, reflected waves have different intensities depending on the depth of the reflection source thereof even if they have the same reflection source. Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction that is the reception time. The gain correction descried above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. In this case, the gain of the reflected waves is adjusted such that the reflected wave signal is corrected to account for attenuation (i.e. amplitude variation), therefore under broadest reasonable interpretation, this gain correction operation suppresses variations between the second reflected wave signals and the first reflected wave signals. Since the transmitter/receiver 11 (i.e. controlled by the control unit 17) is capable of performing sensitivity time control which is a form of gain correction on the reflected wave signals, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) is capable of performing correction to suppress variations between 15the second reflected wave signals respectively generated by the plurality of ultrasonic transducers based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of 20the second reflected wave signals.).
measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment” (Claims 1 and 14); “a process of measuring initial data relating to sensitivity of an ultrasonic probe including first reflected wave signals generated by an ultrasonic probe at a first time point during a period from a manufacture of an apparatus comprising the processing circuitry to shipment” (Claim 15); “store information concerning the first reflected wave signals in the memory” (Claims 1 and 14); “a process of storing information concerning the first reflected wave signals in a memory” (Claim 15); “for inspection of deterioration of the sensitivity” (Claims 1 and 14) or “the second time point being for inspection of deterioration of the sensitivity” (Claim 15).
Fujita discloses that the processing circuitry is configured to “measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time during a period from a manufacture of the apparatus to shipment” (Claims 1 and 14) and “a process of measuring initial data relating to sensitivity of an ultrasonic probe including first reflected wave signals generated by an ultrasonic probe at a first time point during a period from a manufacture of an apparatus comprising the processing circuitry to shipment” (Claim 15) (“The initial value of the transmitting/receiving sensitivity is generally measured during a period after the manufacture of the ultrasound probe 1 until the shipment thereof. When the connector 13 has been connected to the main unit 2, the system control circuit 23 measures the initial value of the transmitting/receiving sensitivity (the measurement function 231” [0032]. Therefore, since the initial value of the transmitting/receiving sensitivity of the probe is measured during a period after the manufacture of the ultrasound probe and until the shipment thereof, under broadest reasonable interpretation, the processing circuitry is capable of measuring initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time during a period from a manufacture of the 
 “store information concerning the first reflected wave signals in the memory” (Claims 1 and 14) and “a process of storing information concerning the first reflected wave signals in a memory” (Claim 15) (“At this time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 of the ultrasound probe 1” [0032]. Therefore, information related to the initial values of the transmitting/receiving sensitivity can be stored in the memory.); and 
that the second reflected wave signals generated by the ultrasonic probe at a second time point after the first time point, the second time point “being for inspection of deterioration of the sensitivity” (Claims 1, 14 and 15) (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management is performed, for example, during maintenance checkup by an operator such as a service person (manual measurement)” [0046] and “The system control circuit compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement, conditions need to be corrected” [0047]. In this case, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus and the probe sensitivity management system of Yoshiara so as to include the processing circuitry being configured to measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generate by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
The combination of Yoshiara and Fujita does not teach that the processing circuitry is configured to “display use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claims 1 and 14) or “a process of displaying use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claim 15).
display use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claims 1 and 14) and “a process of displaying use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claim 15) (“The control circuit 21 includes, for example, a microprocessor, and drives and controls the information exchanger 14 of the transducer 13 via the read/write circuit 23 to execute information read/write control for reading identification information on the probe 11 stored in the information storage element 12 or writing use history on the probe 11. […] The control circuit 24 also performs display control for displaying on the display part 26 the use history information read from the information storage element 12” [0043] and “[…] Then, similarly to the case of the probe A 11a, the control circuit 24 executes processing such as reading identification information and use history information on the probe B 11b, displaying the read identification information and use history information on the display part 26” [0047]. Therefore, since the control circuit 21 includes a microprocessor (i.e. processing circuitry) and performs display control for displaying the use history information of the probe on the display part 26, the control circuit constitutes processing circuitry which is configured to display use history of the ultrasonic probe in a time interval from the first time point to the second time point.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the processing circuitry being configured to display the use history of the ultrasonic probe as disclosed in Sakurai to ensure that the “performance of the ultrasonic operating instrument is not impaired” [Sakurai: 0010]. When an ultrasonic probe is not cleaned/sterilized or has been reused many times, the performance of the ultrasonic probe may decline [Sakurai: 0010]. By displaying the use history of the probe as disclosed in Sakurai, the physician can be made aware of the performance of the ultrasonic probe and can therefore utilize this information when determining the proper settings for operating the ultrasonic 
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry determines a necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performs correction to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary” (“Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the   
Regarding claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference 5value calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Furthermore, under broadest reasonable interpretation, this process can be performed again, wherein the sensitivity of the contrast image obtained in the second mode is used as the reference value. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals (i.e. the second reflected wave signal obtained by the second mode).
  
Regarding claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Yoshiara discloses “wherein the processing circuitry performs 10correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals after re-polarization of at least one of the plurality of ultrasonic transducers by reactivation of at least one of the plurality of ultrasonic transducers” (“the operator performs ultrasound contrast imaging with "one set of 
Furthermore, regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031]. For the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined   
  In regard to performing correction after re-polarization of at least one of the plurality of ultrasonic transducers by reactivation of at least one of the plurality of ultrasonic transducers, Yoshiara discloses “wherein the transmitter/receiver sets up the same polarity for the transmitted ultrasound waves whose amplitude modulation is large in each of the first set of the ultrasound transmission/reception and the second set of the ultrasound transmission/reception” [Claim 3] and “wherein the transmitter/receiver inverts each of the polarities of transmitted ultrasound waves performed for a plurality of times in the second set of the ultrasound transmission/reception from each of polarities of transmitted ultrasound waves performed for a plurality of times in the first set of the ultrasound transmission/reception” [Claim 4]. To set the same polarity for the transmitted ultrasound waves or invert the polarities of transmitted ultrasound waves, under broadest reasonable interpretation, at least one of the plurality of ultrasonic transducers emitting the ultrasound waves had to have been repolarized. Since the transmitter/receiver is capable of either setting the same polarity or inverting the polarities of the transmitted ultrasound waves, under broadest reasonable interpretation repolarization by reactivation of at least one of the plurality of ultrasonic transducers can be performed to perform correction.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals.  
Regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting     
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals after re-polarization of at least 25one of the plurality of ultrasonic transducers” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in 
Furthermore, regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 
  In regard to performing correction after re-polarization of at least one of the plurality of ultrasonic transducers, Yoshiara discloses “wherein the transmitter/receiver sets up the same polarity for the transmitted ultrasound waves whose amplitude modulation is large in each of the first set of the ultrasound transmission/reception and the second set of the ultrasound transmission/reception” [Claim 3] and “wherein the transmitter/receiver inverts each of the polarities of transmitted ultrasound waves performed for a plurality of times in the second set of the ultrasound transmission/reception from each of polarities of transmitted ultrasound waves performed for a plurality of times in the first set of the ultrasound transmission/reception” [Claim 4]. To set the same polarity for the transmitted ultrasound waves or invert the polarities of transmitted ultrasound waves, under broadest reasonable interpretation, at least one of the plurality of ultrasonic transducers emitting the ultrasound waves had to have been repolarized. Since the transmitter/receiver is capable of either setting the same polarity or inverting the polarities of the transmitted ultrasound waves, under broadest reasonable interpretation repolarization of at least one of the plurality of ultrasonic transducers can be performed to perform correction.). 
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshiara does not disclose “wherein the processing circuitry calculates first feature values at the first time point based on the measured reflected wave signals, stores the first feature values as the information concerning the first reflected wave signals in the memory, calculates second feature values at the second time point based on the measured second reflected wave signals to set the second feature values as the information concerning the second reflected signals”.
Fujita discloses “wherein the processing circuitry calculates first feature values at the first time point based on the measured reflected wave signals” (“The initial value of the transmitting/receiving 
“stores the first feature values as the information concerning the first reflected wave signals in the memory” (“At this time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 of the ultrasound probe 1” [0032]. Therefore, information related to the initial values of the transmitting/receiving sensitivity can be stored in the memory.); 
“calculates second feature values at the second time point based on the measured second reflected wave signals to set the second feature values as the information concerning the second reflected signals” (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management is performed, for example, during maintenance checkup by an operator such as a service person (manual measurement)” [0046] and “The system control circuit compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement, conditions need to be corrected” [0047]. In this case, a maintenance checkup is performed at a second time point after the first time point. Additionally, since the management measurement can be done to check for deterioration and the initial value can be compared with the measurement taken during the maintenance checkup, under broadest reasonable interpretation, the second reflected wave signals generated by the ultrasonic probe at a second time point can be used for inspection of deterioration of the sensitivity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Yoshiara so as to include the processing circuitry being configured to measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generate by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of 
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshiara does not disclose “wherein the processing circuitry stores waveform information of the measured first reflected wave signals as the information concerning the first reflected wave signals in the memory at the first time point, calculates first feature values based on the waveform information stored in the memory at the second time point to include the first feature values in the information concerning the first reflected wave signals, calculates second feature values based on the measured second reflected wave signals at the second time point to set the second feature values as the information concerning the second reflected signals”.
Fujita discloses “wherein the processing circuitry stores waveform information of the measured first reflected wave signals as the information concerning the first reflected wave signals in the memory at the first time point” (“The initial value of the transmitting/receiving sensitivity is generally measured during a period after the manufacture of the ultrasound probe 1 until the shipment thereof. When the connector 13 has been connected to the main unit 2, the system control circuit 23 measures the initial value of the transmitting/receiving sensitivity (the measurement function 231). At this, time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 in the ultrasound probe 1” [0032]. Therefore, the system stores information related to the initial value of the transmitting/receiving sensitivity. Furthermore, regarding storing waveform information, Fujita discloses “The reflected ultrasound and waves (reflected waves) reach the ultrasound transducer group 114 and are received. Each of the ultrasound transducers outputs a signal (RF signal) including the reflected waves to the transmitting/receiving circuit 21” [0035]. 
calculates first feature values based on the waveform information stored in the memory at the second time point to include the first feature values in the information concerning the first reflected wave signals” (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management measurement is performed, for example, during maintenance checkup […]” [0046] and “Upon receipt of an operation by the operator, the system control circuit 23 reads, from the memory circuit 14, measuring device information indicating a measuring device in which the initial value has been measures” [0047]. Therefore, since the system control circuit can read measuring device information indicating a measuring device in which the initial value has been measured, under broadest reasonable interpretation, the first feature values had to have been calculated based on the waveform information stored in the memory at the second time point (i.e. corresponding to the maintenance checkup) to include the first feature values in the information concerning the first reflected wave signals.); and
“calculates second feature values based on the measured second reflected wave signals at the second time point to set the second feature values as the information concerning the second reflected signals” (“The system control circuit 23 compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement conditions need to be corrected” [0047]. To be able to perform this comparison to determine whether the measurement conditions need to be corrected, under broadest reasonable interpretation, the processing circuitry had to have calculated second feature values (i.e. transmitting/receiving sensitivity) based on the measures second reflected wave signals at the second time point (i.e. maintenance checkup) to set the second feature values as the information concerning the second reflected signals.).

Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry compares the information concerning the first reflected wave signals 25stored in the memory with the information concerning the second reflected wave signals and notifies, via a display, a user of a comparison result between the information concerning the- 75 - first reflected wave signals and the information concerning the second reflected wave signals” (“The figure in the left in FIG. 8 illustrates a contrast image data 100 generated by a single AMPM (i.e. amplification modification/phase modification) and the figure in the center in FIG. 8 illustrates a contrast image data 200 generated by repeating AMPM four times (four sets) with the “conventional techniques”. When the contrast image data 100 and the contrast image data 200 are compared, the contrast image data 200 has the stronger signal intensity originated from a contrast agent to a deep region although the signal intensity originated from tissues is also strong on the whole” [0085]. In this case, the contrast image data 100 constitutes information concerning the first reflected wave signals and the contrast image data 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara et al. US 20150087985 A1 "Yoshiara" and Fujita US 20170290567 A1 “Fujita” as applied to claims 1-9 and 14-15 above, and further in view of Kitchens, II et al. US 20170090024 A1 “Kitchens”.
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Yoshiara discloses “wherein the processing circuitry further stores 5the information concerning the second reflected wave signals in the memory” (“The image memory 15 also can store therein the reflected wave data output from the transmitter/receiver 11” [0040]. Additionally, Yoshiara discloses “the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception” [0059]. Since the transmitter/receiver 11 can acquire a second set of ultrasound transmission/reception (i.e. second reflected wave signals) and the image memory 15 can store the reflected wave data output from the transmitter/receiver 11, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) had to have been configured to store information concerning the second reflected wave signals in the memory.).
The combination of Yoshiara and Fujita does not disclose that the processing circuitry “measures third reflected wave signals generated by the ultrasonic probe at a third time point after the second time point”; that the processing circuitry “compares at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory with the information concerning the third reflected wave signals”; or that processing circuitry “notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals”. 
Kitchen discloses that the processing circuitry “measures third reflected wave signals generated by the ultrasonic probe at a third time point after the second time point” (“the control system may be further configured to acquire third image data generated by the ultrasonic sensor array. The third image data may, for example correspond to at least one third reflected ultrasonic wave received by at least a portion of the target object […]” [0066]. Therefore, a third reflected wave signal can be generated by the ultrasonic sensor array (i.e. located within the ultrasonic probe) at a third time point after the second time point.); 
that the processing circuitry “compares at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory with the information concerning the third reflected wave signals” (“[…] If the first, second and third image data are obtained at different times, such changes may, for example, be detected by comparing feature sizes, arrangements, etc., indicated by the third image data with feature sizes, arrangements, etc., indicated by the first image data and/or the second image data“ [0066]. Since changes can be detected by comparing the third image to the first or second image, under broadest reasonable interpretation, the processing circuitry had to have been configured to perform a comparison between at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory, as disclosed in Yoshiara, with the information concerning the third reflected wave signals obtained in Kitchens.); and 
notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals” (“A temporal change of this type may be referred to herein as a “temporal-based feature difference”. According to some implementations, a liveliness indicator may be generated based on the temporal-based feature difference” [0066]. Since a liveliness indicator can be generated, under broadest reason, this liveliness indicator notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the measuring of a third reflected signal to assess the quality of the images produced at a third instance in time. The more an ultrasound probe is used the greater the chance that the image(s) obtained with that transducer will become deteriorated in terms of quality. By comparing the reflected wave signals acquired at a third time point (i.e. third reflected wave signals) in time to reflected wave signals acquired at a first point or second time point (i.e. first and second reflected wave signals) the operator can determine whether the quality of the image has decreased. With this information in mind the operator can then determine whether it is appropriate to continue utilizing the ultrasound probe to collect patient data. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara et al. US 20150087985 A1 "Yoshiara" and Fujita US 20170290567 A1 “Fujita” as applied to claims 1-9 and 14-15 above, and further in view of Gupta et al. US 6370480 B1 “Gupta”.
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. Yoshiara does discloses “the memory” (In FIG. 1 the apparatus body 10 of the ultrasonic diagnostic apparatus includes an image memory 15 and an internal memory 16. Furthermore, 
“the processing circuitry” (“The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry.);
and “second reflected wave signals” (“the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception, on a same scanning line of an imaging region of the subject P administered with a contrast agent, for a plurality of sets, to output reflected wave data for the plurality of the sets” [0059]. Furthermore, Yoshiara discloses “The transmitter/receiver 11 includes an amplifier circuit, an analog/digital (A/D) converter, and a reception delay circuit […] The reception delay circuit provides digital data with a reception delay time required to determine reception directionality” [0031]. Since the transmitter/receiver 11 can perform a second set of ultrasound reception/transmission and the 
The combination of Yoshiara and Fujita does not disclose that the memory “stores a preset manufacture 20reference value, and the processing circuitry compares the manufacture reference value stored in the memory with the information concerning the second reflected wave signals”, and “notifies a user of a comparison result between the manufacture reference value and the information concerning 25the second reflected wave signals”. 
Gupta discloses that the memory “stores a preset manufacture 20reference value” (“In one embodiment, the data is loaded into memory 22 from storage device 34. The loaded data includes a gold standard image representation of the selected standard phantom acquired by the same model machine as the machine to be tested by the user, along with gold standard quality indices and related parameters corresponding to the standard image. The gold standard data has been previously collected under ideal operating conditions by a machine tuned to recommended factory settings, and adjusted to the same conditions as input to system control 101 by the user” [Column 7, Lines 7-17]. To access the gold standard data (i.e. the preset manufacture reference value) that was previously collected, the gold standard data had to have been stored within the memory of the system. Since the data is loaded into memory and the loaded data includes gold standard data that was previously collected under ideal operating conditions corresponding to recommended factory settings, under broadest reasonable interpretation, the gold standard data constitutes a preset manufacture reference value that is stored in the memory.); and 
“the processing circuitry compares the manufacture reference value stored in the memory with the information concerning the second reflected wave signals” (“At step S204-03, system 101 compares the test and gold standard image representations by sequentially shifting the test image one pixel at a 
“notifies a user of a comparison result between the manufacture reference value and the information concerning 25the second reflected wave signals” (“Returning to FIG. 4, after image registration is achieved, system control 101 commences at step 206 with a cycle of prompting the user for selection of a series of image quality indices to be calculated, until all selections have been made. After all selections have been entered, system control 101 calculates and displays the Image Health Index” [Column 8, Lines 30-35]. In this case, for the system control to issue a prompt to the user, under broadest reasonable interpretation, the processing circuitry had to have performed the comparison between the manufacture reference value and the information concerning 25the second reflected wave signals to provide this notification to the user. Since the system control 101 prompts the user for a selection of a series of image quality indices for the registered image (i.e. between the test and gold standard image representations), under broadest reasonable interpretation, this prompt from the system control 101 constitutes notification to the user of a comparison result between the manufacture reference value and the information concerning the second reflected wave signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the manufacture reference value as disclosed in Gupta, to compare the obtained ultrasonic image data to a known standard. By comparing the data obtained by an ultrasound apparatus to that of known standard data 
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. The combination of Yoshiara and Fujita does not disclose “wherein the processing circuitry notifies the user of a- 76 - timing at which the information concerning the second reflected wave signals do not reach the manufacture reference value”. 
Gupta discloses “wherein the processing circuitry notifies the user of a- 76 - timing at which the information concerning the second reflected wave signals do not reach the manufacture reference value” (“The system of claim 21, wherein said system control automatically shifts in memory the test ultrasound image representation until said representation is in registration with said optimum ultrasound image representation by calculating a cross-correlation coefficient representing a quantitative degree of proximity of said test ultrasound image representation relative to said optimum image registration” [Claim 22] and “wherein said system control program calculates said image health quality index […] wherein said image quality indices include a homogeneity index, a contrast index, a signal attenuation and penetration depth index, a pin to background ratio index, a resolution index, a linearity index and a geometric distortion index” [Claim 23]. In this case, since the system control program (i.e. the processing circuitry) is capable of calculating a cross-correlation coefficient which represents the quantitative degree of proximity between the test ultrasound image representation (i.e. the second reflected wave signals) and the optimum image representation (i.e. which corresponds to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the manufacture reference value as disclosed in Gupta, to compare the obtained ultrasonic image data to a known standard. By comparing the data obtained by an ultrasound apparatus to that of known standard data obtained under ideal conditions, the physician can assess whether it is appropriate to continue using the ultrasound probe to collect data. If ultrasonic data is captured by a device whose measurements deviate too much from the ideal manufacture reference value, then the obtained ultrasonic data may not produce images with enough quality to distinguish features of interest within a patient. Therefore, comparing the second reflected wave signal to the manufacture reference value allows for the physician to assess the quality of the data obtained by the ultrasonic probe and discontinue its use as necessary to obtain ultrasonic images that are of sufficient diagnostic quality.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Yoshiara et al. US 20150087985 A1 "Yoshiara" and further in view of Fujita US 20170290567 A1 “Fujita” as applied to claims 1-9 and 14-15 above, and further in view of Iimura et al. US 20140126791 A1 “Iimura”.
Regarding claim 13, due to its dependence on claim 9, this claim inherits the references disclosed therein. Yoshiara discloses “the processing circuitry […] the information concerning the first reflected wave signals and the information concerning the second reflected wave signals” (“The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry. Furthermore, regarding measuring first reflected wave signals generated by the ultrasonic probe at a first time point, Yoshiara discloses “The transmitter/receiver 11 includes an amplifier circuit, an analog/digital (A/D) converter, and a reception delay circuit, an adder, and a quadrature detection circuit, and performs various processing on the reflected wave signals received by the ultrasonic probe 1 to generate reflected wave data” [0031]. Additionally, Yoshiara discloses “the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception” [0059]. Since the transmitter/receiver 11 performs various processing on the reflected wave signals received by the ultrasonic probe 1 and performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception, under broadest reasonable interpretation, the transmitter/receiver 11 (i.e. controlled by the control unit 17) measures first and second reflected wave signals generated by the ultrasonic probe.).
Fujita discloses “wherein the processing circuitry determines whether the ultrasonic probe has deteriorated” (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management is performed, for example, during maintenance checkup by an operator such as a service person (manual measurement)” [0046] and “The system control circuit compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Yoshiara so as to include the processing circuitry being configured to measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generate by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
The combination of Yoshiara and Fujita does not disclose that the processing circuitry “notifies the comparison result in accordance 10with a determination result indicating that the ultrasonic probe has deteriorated”.  
notifies the comparison result in accordance 10with a determination result indicating that the ultrasonic probe has deteriorated” (“The judging part 34 calculates a ratio of brightness value for the region of interest 52a to the average brightness value for the regions of interest other than the region of interest 52a, and if the ratio is out of the predetermined range (smaller than 0.8 or larger than 1.2), the judging part 34 judges that a transducer of the ultrasound probe 12 corresponding to the region of interest 52a has deteriorated” [0044]. Thus, if the ratio is not within the predetermined range, a transducer within the ultrasound probe is considered to have deteriorated. Furthermore, Iimura also discloses “When it is judged that a transducer of the ultrasound probe 12 has deteriorated, the alert information creating part 36 creates alert information (alarm) on the basis of the judgement of the judging part 34, and the display part 28 displays the alert information” [0054] Since the alert information creating part 36 can create an alert to be displayed on the display part that indicates that the transducer of the ultrasound probe has deteriorated, under broadest reasonable interpretation, the alert information creating part constitutes processing circuitry that is capable of notifying a user the comparison result in accordance with a determination result indicating that the ultrasonic probe has deteriorated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the notification of the comparison result as taught by Iimura to allow a physician to can assess whether it is appropriate to continue using the ultrasound probe to collect data. If ultrasonic data is captured by an ultrasonic probe that is not functioning properly due to the deterioration of one or more transducers within it, then the obtained ultrasonic data may not produce images with enough quality to distinguish features of interest within a patient. Therefore, the notification that the ultrasonic probe makes the physician aware of the state of the ultrasound apparatus. With this information in mind, the physician can discontinue the . 
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 02/07/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. The examiner acknowledges that the prior art references of Yoshiara, Fujita, Kitchens, Gupta and Iimura do not teach or suggest that the processing circuitry is configured to “display use history of the ultrasonic probe in a time interval from the first time point to the second time point”.
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sakurai et al. US 20030199794 A1 “Sakurai” as stated in the 35 U.S.C. 103 section above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793